                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RICKY RYDER.,                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
 vs.                                               )   Case No. 18-CV-723-SMY-GCS
                                                   )
 WEXFORD HEALTH SOURCES, INC.,                     )
 ALFONSO DAVID, M.D., KAREN                        )
 SMOOT AND JEFFERY DENNISON,,                      )

                        Defendants.

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

        This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Gilbert C. Sison (Doc. 80), recommending the undersigned grant

Defendants David and Wexford’s Motion for Summary Judgment on the Issue of Exhaustion

(Docs. 39). Plaintiff filed a timely objection (Doc. 81). For the following reasons, Judge Sison’s

Report is ADOPTED.

                                               Background

       Plaintiff Ricky Ryder, an inmate currently housed at Robinson Correctional Center

(“Robinson”), filed this civil rights action pursuant to 42 U.S.C. § 1983 on April 4, 2018 for

incidents that occurred while he was housed at Shawnee Correctional Center (“Shawnee”).

Plaintiff alleges Defendants failed to treat his preexisting eye condition. Defendants moved for

summary judgment, asserting Plaintiff failed to exhaust his administrative remedies prior to filing

suit. As required by Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), Judge Sison conducted an

evidentiary hearing on Defendants' Motion.


                                             Page 1 of 3
       Following the Pavey hearing, Judge Sison issued the Report currently before the Court

which accurately states the nature of the evidence presented by both sides on the issue of

exhaustion, the applicable law, and the requirements of the administrative process. Judge Sison

reviewed the following grievances: January 11, 2018 grievance in which Plaintiff complained of

the lack of medical treatment for his knees and back; July 20, 2017 grievance that references lack

of medical treatment for Plaintiff’s knee and back and requested a bottom bunk; September 17,

2016 grievance which relates to a job assignment; and April 25, 2018 grievance which relates to

Plaintiff’s conditions of confinement at Shawnee. Judge Sison concluded that Plaintiff failed to

exhaust his administrative remedies as to his claim against Defendants prior to filing his lawsuit.

                                                Discussion

       Where timely objections are filed, this Court must undertake a de novo review of the Report

and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see

also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). The Court may accept, reject or

modify the magistrate judge's recommended decision. Id. In making this determination, the Court

must look at all of the evidence contained in the record and give fresh consideration to those issues

to which specific objections have been made. Id., quoting 12 Charles Alan Wright et al., Federal

Practice and Procedure 3076.8, at p. 55 (1st Ed. 1973) (1992 Pocket Part).

       The Prison Litigation Reform Act requires prisoners to exhaust all available administrative

remedies before filing suit. 42 U.S.C. § 1997e(a). Proper exhaustion requires that an inmate file

complaints and appeals in the place, at the time, and in the manner the prison’s administrative rules

require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       For his objection to Report, Plaintiff reiterate arguments made at the Pavey hearing and in

his previous filings with the Court. Specifically, Plaintiff contends his grievances, although not



                                             Page 2 of 3
fact intensive, provided the institution with enough information and details to put them on notice

that he was having medical issues related to his eye. He also contends his lack of spelling and

academic skills show that he has literacy problems, and because of this, he should have received

help at the facility to understand the grievance process.

       In his Report, Judge Sison found, and the Court agrees, that none of the first 4 grievances

relate to Plaintiff’s eye condition, and therefore, cannot serve to exhaust Plaintiff’s administrative

remedies. He also found that while the April 11, 2017 grievance pertains to lack of treatment for

Plaintiff’s eye, the grievance does not mention Defendants David or Wexford. Additionally, this

grievance was returned to Plaintiff from the facility for failure to contain necessary responses.

Judge Sison also noted that Plaintiff’s testimony regarding additional grievances that Plaintiff

claims went unanswered was not credible. The Court finds no reason in the record to second guess

Judge Sison’s finding in this regard.

       The Court finds Judge Sison’s factual findings and rationale to be sound. It is apparent

that Plaintiff did not exhaust his administrative remedies prior to filing suit. Accordingly, Judge

Sison’s Report and Recommendation (Doc. 43) is adopted in its entirety; Defendants’ Motion for

Summary Judgment on the Issue of Exhaustion of Administrative Remedies (Doc. 39) is

GRANTED and Count 1 is DISMISSED without prejudice.

       IT IS SO ORDERED.

       DATED: September 30, 2019


                                                      _____________
                                                      STACI M. YANDLE
                                                      United States District Judge




                                             Page 3 of 3
